By the Court.

The question in this case is, whether the note declared on continued to be capable of negotiation after it had been paid by Lathrop, the last endorser. In such case there would be no inconvenience in considering the note still negotiable, having been paid by the last endorser, for he has a full and complete right upon the note against the maker and all prior endorsers, and their situation would not be made worse in any respect by their obligation being transferred to another.
But we find the rule laid down generally, that by payment of a bill or promissory note, the contract of the parties to it ceases, so far as to prevent their being subject to new engagefnents; and an endorsement cannot be made after it, so as to affect any of the parties, except the person making it.
The whole effect, however, of this rule is to make a difference in the form of action, as it respects the nominal parties. The maker and prior endorser are still liable on their respective engagements ; and the plaintiff, having a bona fide transfer of the note from Lathrop, may maintain an action in Lathrop’s name against, either of them ; and the Court will see that no interference of the nominal plaintiff shall prevent a recovery, (a)

Judgment on the verdict.


 [This decision is erroneous, and has been overruled. Guild vs. Eager & Al. 17 Mass. Rep. 615. — Ed.]